235 F.2d 45
Herman LAMM, Appellant,v.UNITED STATES of America, Appellee.
No. 7186.
United States Court of Appeals Fourth Circuit.
Argued June 8, 1956.
Decided June 18, 1956.

No attorney for appellant.
H. Vernon Hart, Asst. U. S. Atty., Greensboro, N. C. (Edwin M. Stanley, U. S. Atty., and Robert L. Gavin, Asst. U. S. Atty., Greensboro, N. C., on the brief), for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and MOORE, District Judge.
PER CURIAM.


1
This is an appeal from an order denying a motion made under 28 U.S.C. § 2255 to vacate and set aside a sentence of imprisonment. In 1954 appellant, who was represented by court appointed counsel, pleaded guilty to a charge of bank robbery in violation of 18 U.S.C. § 2113 and was given a prison sentence. In December 1955 he filed motion to vacate this sentence on the ground that he was mentally incapable of committing the crime charged against him or of entering a plea to the charge. The court appointed counsel to represent him on the hearing of the motion and had him brought from prison to attend the hearing. The question of his mental capacity was gone into fully and the District Judge found that he had sufficient mental capacity to realize the nature of his act at the time the crime was committed and was in possession of his faculties when he was arrested and confessed to participation in the crime. The judge found, also, that he was mentally competent at the time he was arraigned and pleaded guilty and that he was represented at that time by a lawyer of extensive experience and ability. There is nothing in the record which would justify this court in setting aside or disregarding these findings of the District Judge. The order denying the motion will accordingly be affirmed.


2
Affirmed.